Case 9:20-cv-00076-DWM Document 141 Filed 03/26/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

Sx"nq?els | Suweém / Ksuktitmumat CV 20-76-M—-DWM

’A-katmukwa ‘its, Incorporated, d/b/a
Energy Keepers, Incorporated,

Plaintiff, ORDER

V.

HYPERBLOCK LLC, et al.,

Defendants.

 

 

The parties having filed a joint notice of settlement, (Doc. 139), and joint
stipulation for dismissal without prejudice pursuant to Rule 41(a)(1)(A)(ii), (Doc.
140),

IT IS ORDERED that the above-captioned cause is DISMISSED
WITHOUT PREJUDICE, each party to pay its own costs. All pending motions are
MOOT and all deadlines are VACATED. The jury trial set for March 29, 2021 is

VACATED. The Court declines to retain jurisdiction over enforcement of the
Case 9:20-cv-00076-DWM Document 141 Filed 03/26/21 Page 2 of 2

parties’ settlement agreement. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 381 (1994).

-
DATED this Lig day of March, 2021.

Ur CE AM.

 

Donald W. }
United State

Aolloy, District Judge
District Court

 
